NO. 12-20-00079-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 TIMOTHY JAMES HALEY,                             §       APPEAL FROM THE 7TH
 APPELLANT

 V.
                                                  §       JUDICIAL DISTRICT COURT
 THAD W. DAVIDSON AND JANE
 DOE OF THE DAVIDSON LAW
 OFFICE,
 APPELLEES                                        §       SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       Appellant, Timothy Haley, acting pro se, filed a notice of appeal in trial court cause number
17-2651-A. On March 4, 2020, the Clerk of this Court notified Haley that the notice of appeal
failed to contain the information specifically required by Texas Rule of Appellate Procedure 9.5
and Section 51.017(a) of the Texas Civil Practice and Remedies Code. See TEX. R. APP. P. 9.5
(service); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp. 2019) (notice of
appeal must be served on each court reporter responsible for preparing reporter’s record);
Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex.
App.—Tyler June 21, 2017, no pet.) (mem. op.) (pro se litigants are held to same standards as
licensed attorneys and must comply with all applicable rules of procedure; otherwise, pro se
litigants would benefit from an unfair advantage over parties represented by counsel). The notice
warned that, unless Haley filed a proper notice of appeal on or before April 3, the appeal would be
referred to the Court for dismissal. This deadline passed and Haley has not filed a compliant notice
of appeal or otherwise responded to this Court’s March 4 notice.
         Because Haley failed, after notice, to comply with Rule 9.5 and Section 51.017(a), the
appeal is dismissed. See TEX. R. APP. P. 42.3(c) (on its own initiative after giving ten days’ notice
to all parties, appellate court may dismiss appeal if appeal is subject to dismissal because appellant
failed to comply with a requirement of these rules, a court order, or a notice from the clerk requiring
a response or other action within a specified time). All pending motions are overruled as moot.
Opinion delivered April 22, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 22, 2020


                                         NO. 12-20-00079-CV


                                TIMOTHY JAMES HALEY,
                                       Appellant
                                          V.
                            THAD W. DAVIDSON AND JANE DOE
                             OF THE DAVIDSON LAW OFFICE,
                                       Appellees


                                  Appeal from the 7th District Court
                          of Smith County, Texas (Tr.Ct.No. 17-2651-A)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.